Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court’s denial of defendant’s motion to vacate and Supreme Court’s denial of reargument, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from the default judgment, dismissed upon the ground that as to that part of the order movant is not a party aggrieved (CPLR 5511); motion for leave to appeal otherwise denied.